 In the Matter of BOSTON EDISON COMPANYandUTILITY WORKERS OR-GANIZING COMMITTEE, LOCAL 224, C. I. O.Case No. 1-R-2071.-Decided November25, 1944Messrs. Frederick M. IvesandWilliam R. Cook,of Boston, Mass.,for the Company.Mr. Oliver J. Harper,of New York City,Mr. Victor P. Tunberg,of Somerville, Mass., andMr. Harry Larson,of Holbrook, Mass., forthe Committee.Messrs. Richard C. Evarts, Robert H. Cook, Frederick Howe,andAlvin Norcross,of Boston, Mass., for the Brotherhood.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Utility Workers Organizing Committee,Local 224, C. 1. 0., herein called the Committee, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Boston Edison Company, Boston, Massachusetts, hereincalled the Company, the National Labor Relations Board provided foran appropriate hearing upon due notice before Robert E. Greene, TrialExaminer.Said hearing was held at Boston, Massachusetts, on Oc-tober 23, 24, and 25, 1944.At the commencement of the hearing, theTrial Examiner granted,a motion of United Brotherhood of EdisonWorkers, herein called the Brotherhood, to intervene.The Company,the Committee, and the Brotherhood appeared at and participated inthe hearing.'All parties were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.The Trial Examiner's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.Allparties were afforded opportunity to file briefs with the Board.I International Brotherhood of Electrical Workers, A. F. of L., appeared at thehearingbut stated that it had no interest in the instant proceeding nor did it move to intervene.59 N. L. R. B., No. 100.517 518DECISIONS OF -NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYBoston Edison Company is a Massachusetts corporation with itsprincipal office at Boston, Massachusetts.The Company is engagedin the production, sale-, and distribution of electricity and steam in thecity of Boston, Massachusetts, and in 39 surrounding communities.The Company purchases about 866,000 tons of coal annually, all ofwhich is shipped to it from points outside the Commonwealth of Massa-chusetts.During the same period, the Company sells about 1,597,-586,000 kilowatt-hours of electricity and 1,395,867,000 pounds of steam,all of which is sold within the Commonwealth of Massachusetts. TheCompany sells electric energy to New York Central & Hudson RiverRailroad, New York, New Haven, & Hartford Railroad, Boston &Albany Railroad, Boston and Maine Railroad, New England Tele-phone and Telegraph Company, The Western Union Telegraph Com-pany, and 5 radio stations. In addition, the Company sells electricenergy to many large industrial concerns.We find that the Company is engaged in commerce within ' themeaning of the National Labor Relations Act.II. THE ORGANIZATIONS INVOLVEDUtility Workers Organizing Committee, Local 224, is a labor organi-zation affiliatedwith the Congress of Industrial Organizations,admitting to membership employees of the Company.United Brotherhood of Edison Workers is a labor organizationadmitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize the Committee as the exclusivecollective -bargaining representative of certain of its employees untilsuch time as the Committee is certified by the Board. .The Company and the Brotherhood are presently operating underan exclusive bargaining contract covering the employees involvedherein.Said contract provides that it may be terminated by either'party thereto on 15 days' notice. Inasmuch as the contract is termi-nable by either party thereto, as set forth above, we find that it doesnot constitute a bar to a determination of representatives at this time.A statement of a Field Examiner of the Board, introduced into evi-dence at the hearing, indicates that the Committee represents a sub- BOSTON EDISON COMPANY519stantial number of employees in the unit hereinafter found to beappropriate.',,We find that a question affecting commerce has arisen concerningthe representation of employees of the Company,within the meaningof Section 9 (c) and Section 2 (6) and(7) of the Act.IV. THE APPROPRIATE UNITThe Committee urges that all production and maintenance em-ployees of the Company, including employees listed in Appendix A,outside adjusters, production engineers Grades 1 through 7, boilerroom engineers Grade 1, investigators in distribution division, con-struction inspectors Grades 1, 2, 3, and 5, report dispatchers, utiliza-tion layout men, stock expediters, analysts, auxiliary heating plantengineers, material inspectors Grade 1, 2, and 3, linemen, and garagemen, but excluding watch engineers, assistant watch engineers, boilerroom engineers Grade 2, system dispatchers Grades 1 and 2, con-struction inspectors Grade 4, metermen Grades 4 and 5, distributiondispatchers Grade 3, line team foremen, nurses, the photographer,employees listed in Appendix B, and all supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collectivebargaining.The only controversy with respect to the unit concernsassistantwatch engineers, boiler room engineers Grade 2, systemdispatchers Grades 1 and 2, construction inspectors Grade 4, meter-men Grades 4 and 5, distribution dispatchers Grade 3, line team fore-men, and foremen Grades 1, 2, and 3. The Committee and the Com-pany would exclude all such employees from the unit while theBrotherhood would include them.The unit requested by the Committee is the same as that found bythe Board to be appropriate in an earlier case involving the Company.,,Each of the disputed categories of employees was, discussed in thatdecision and the employees in each category were excluded from theunit by the Board on the ground that they were supervisory employees.The present record indicates that there have been no changes in thework or responsibilities of the employees involved.No reason appearsfor departing from our former decision.Thus, we find that assistantwatch engineers, boiler room engineers Grade 2, system dispatchersGrades 1 and 2, construction inspectors Grade 4, metermen Grades 4'The Field Examiner reported that the Committee presented 519 authorization cards.There are approximately 1,302 employees in the appropriate unitThe Brotherhood didnot present any evidence of representation but relies upon its contract as evidence of itsinterest in the instant proceeding.3 51 N. L. It. B. 118. 520DECISIONS OF NATIONAL LABOR RELATIONS BOARDand 5, distribution dispatchersGrade 3,line team foremen,and fore-men Grades1, 2, and 3,.should be excluded from the unit.We find thatall production and maintenance employees ofthe Com-pany, including employees listedinAppendix A, outsideadjusters,production engineersGrades 1 through 7, boiler roomengineers Grade1, investigators in distributiondivision, constructioninspectors Grades1, 2, 3, and 5, report dispatchers, utilizationlayout men, stock expedi-ters, analysts,auxiliaryheating plant engineers,material inspectorsGrades 1, 2,and 3, linemenand garage men, but excluding watchengineers,assistant watch engineers,boiler room engineers Grade 2,system dispatchers Grades 1 and 2, constructioninspectorsGrade 4,metermen Grades4 and 5, distribution dispatchers Grade 3,line teamforemen, nurses, thephotographer, employeeslisted inAppendix B,and allsupervisoryemployeeswith authorityto hire, promote, dis-charge, discipline, or otherwiseeffect changes in the status of em-ployees, or effectivelyrecommend such action, constitute a unit appro-priatefor the purposesof collectivebargaining, within the meaningof Section 9 (b) ofthe Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtueof and pursuantto the power vested in the NationalLaborRelationsBoard by Section 9 (c) of the National Labor Rela-tions Act,and pursuantto Article III, Section 9, of National LaborRelations BoardRules andRegulations-Series 3, as amended, it-isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargainingwithBoston EdisonCompany,Boston, Massachusetts,an electionby secretballot shall beconductedas early as possible,but not later than thirty (30) daysfrom the date of this Direction, under the directionand supervisionof theRegional Directorfor the First Region, acting in this matteras agentfor, theNational Labor RelationsBoard, andsubject toArticleIII, Sections 10 and11, ofsaid Rules and Regulations, amongthe employees in the unit found appropriate in SectionIV, above,who were employed duringthe pay-rollperiod immediately precedingthe date ofthisDirection,including employeeswho didnot workduring said pay-roll period because they were ill or on vacation or BOSTON EDISONCOMPANY521temporarily laid off, and including employees in the armed forces ofthe United States who present themselves in person at the polls, butexcluding, any who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election,to determine whether they desire to be represented by Utility WorkersOrganizing Committee, Local 224, C. I. O:, or by United Brotherhoodof Edison Workers, for the purposes of collective bargaining, or byneither.APPENDIX AAppliance RepairmenAuxiliary Heating-Plant FiremenAuxiliary TenderBatteryman, Grades 1, 2, 3, 4,and 5Cable and Conduit Man, Grades 1,2, 3, 4, and 5Calibrhters, Grades 1 and 2Chauffeur, Grades 1 and 2Coal PlantmanDistribution Dispatcher, Grade 2Elevator OperatorElevator StarterFiremanGarage TesterGarage PropertymanGroundman, Grades 1, 2, and 3Inspector-Pole line and .Man-hole, Grades 1, 2, and 3Installer, Grades 1, 2, 3, and 4JunctionboxmanLampmen, Grades 2, 3, 4, and 5MaintenanceHelper,Grades 1and 2Maintenanceman, Grades 1, 2, 3, 4,and 5Meterman, Grades 1, 2, and 3,Operator, Grades 1, 2, 3, 4, 5, and 6Service DispatcherServiceman, Grades 1, 2, and 3Splicer, Grades 1, 2, and 3Station CleanerSteam Meterman, Grades 1, 2, 3,4, and 5Steam Serviceman, Grades 1 and 2Testmen, Grades 2 and 3TroublemanTruckinan, Grades 1, 2, and 3Truckman's HelperTurbine TenderUnderground Helper, Grades 1, 2,and 3Utilityman, Grades 1, 2, and 3WatchmanWater TenderWindow WasherAutomobile Repairman, Grades 2,314, and 5Car Dispatchers, Grades 1 and 2Painters, Grades 1 and 2Stockmen, Grades 1, 2, 3, 4, and 5APPENDIX BExecutives,superintendents,heads of sections,heads and assistantheads of divisions :SecretaryExecutive AssistantStore ManagersProperty GuardStudentsForeman, Grade 3, to wit, W. F.District ManagerPage 522DECISIONS OF NATIONAL LABOR RELATIONS BOARD'Supervisor, to wit the following :E. R. Frye, Grade 3E. L. McNair, Grade 4G. E. Taylor, Grade 4F. H. Paige, Grade 2 'J. R. D'Entremont, Grade 5R. A. Powers, Grade 4H. W. Hemenway, Grade 3,J. A. Spencer, Grade 3T. P. Monahan, Grade 3B. E. Vaughn, Grade 2W. H. Meade, Jr., Grade 3E. F. Lord, Grade 3M. McNamara, Grade 3L.W. Stuart, Grade 2L. A. ThornW. L. Logan, Grade 2R. W. Berkeley, Grade 5A. R. Mills, Grade 3W. E. Carley, Grade 2,J.W. Bradford, Grade 3E. Eldridge, Grade 2F. Purchase, Jr., Grade 4C. A. Hutt, Grade 2R. H. Copeland, Grade 4L. F. Brown, Grade 3W. P. Meagher, Grade 3F. C. Danolds, Grade 4L. J. Morse, Grade 5P. T. Flynn, Grade 2A. L. Dutton, Grade 2R. E. Monroe, Grade 2F. W. Maremanand E. E.Walkersupervise the work of 25 to 30meter testers.C.H. Am4mdsen, O. S. Griffenare in charge of electric meter re-pairers.L. S. Kelley-incharge of crews engaged in the repair of directcurrent distribution.K. D. Godfrey, S. T. Koss,'A. T. Hanson-aresupervisors, Grade 4.C. O. Wilsonis a supervisor, Grade 2, in charge of storerooms.A. I. Nixon, M. Ward, F. Trachtenberg, C. I. Lovewell, E. F. Con-cree, J.W. Kulda, A. Sullivan, C. L. O'Keefe,are supervisors with 18to 23 employees under each.L. B. Howarth,isa supervisor, Grade 2, in charge of mainte-nancemen.Hanksis a foreman, Grade 3.